Citation Nr: 0712495	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical cancer. 

2.  Entitlement to a compensable rating for a laparotomy 
scar.  

3.  Entitlement to an increased rating for a bilateral foot 
disability, now rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to March 
1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for cervical cancer and a 
compensable rating for a laparotomy scar; and from a June 
2004 rating decision that granted a temporary 100 percent 
rating for recovery from foot surgery, and a 30 percent 
rating thereafter, for a bilateral foot disability. 

The veteran requested a hearing before the Board sitting at 
the RO but did not appear as scheduled in August 2006. 

In March 2007, the veteran's representative presented 
argument in support of a claim for a compensable rating for 
fibrocystic breast disease.  Although the RO denied the claim 
in December 2001 and provided a statement of the case in May 
2003, the veteran did not perfect an appeal of this claim in 
her July 2003 appeal or any other timely correspondence.  
Therefore, the Board will not address the issue as it is not 
properly on appeal.  It is referred to the RO for appropriate 
action.

The issue of a compensable rating for a laparotomy scar is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's cervical cancer first manifested many years 
after service and is not related to any aspect of service.  
The veteran underwent a successful hysterectomy with no 
subsequent gynecological disorders or cancer diagnoses.  

2.  The veteran's bilateral foot disability is manifested by 
tenderness, callosities, limitation of motion, and 
osteoarthritis of the left first metatarsophalangeal joint.  
There is some eversion of the Achilles tendon but no 
weakness, instability, supination, or pronation.  There are 
no hammer toes, hallux valgus, Achilles tendon spasms, or 
high arch or clawfoot deformities.  The veteran uses a cane 
and experiences foot pain on prolonged walking and standing.  
She achieves partial relief from orthotics and medication.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical cancer 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  The criteria for an increased rating greater than 30 
percent for a bilateral foot disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5276 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001 and August 
2005; rating decisions in December 2001, June 2004, and 
November 2004; statements of the case in May 2003 and 
November 2004; and a supplemental statement of the case in 
November 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as an Army medical technician.  She 
contends that cervical cancer was a consequence of surgery 
performed in service.  She contends that her bilateral foot 
disability and laparotomy scar are more severe and seeks 
higher ratings. 

Service Connection for Cervical Cancer

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a May 2003 statement, the veteran contended that cervical 
cancer was a continuation of gynecological disorders that 
first manifested in service and was due to a buildup of 
toxins from failed surgeries. 

Service medical records are silent for any diagnosis of 
dysplasia or cervical cancer.  In February 1982, the veteran 
sought treatment for severe abdominal pain.  A military 
examiner noted that the veteran reported recurrent abdominal 
pains since 1978.  Ultrasound tests showed a normal uterus 
with no pregnancy.  Cervical cultures were negative for 
gonorrhea and viruses but positive for bacteria.  An 
exploratory laparotomy revealed a normal uterus and right 
tube and ovary.  However, although no ectopic pregnancy was 
located, bleeding was noted from the left tube and ovary, and 
they were removed.  The discharge diagnosis was left tubal 
ectopic pregnancy and left salpingectomy.  The veteran 
recovered from surgery after 30 days and returned to duty.

In July 1991, the veteran sought treatment for infertility.  
The examiner noted no specific complaints of discomfort.  In 
November 1991, the veteran underwent a diagnostic exploratory 
procedure and hysterosalpingogram that revealed a right tubal 
obstruction.  No uterine abnormalities were noted, and there 
were no notations of any other surgical procedures.  

In May 2000, a VA pathology report showed that a cervical 
tissue specimen showed some dysplastic cells but no diagnosis 
was noted.  In May 2001, a cone biopsy revealed severe 
squamous dysplasia and carcinoma in situ, and the attending 
VA physician diagnosed dysplasia and changes of a human 
papilloma virus infection.  In July 2001, the veteran 
underwent an exploratory laparotomy at the same incision site 
as in 1981.  The incision was enlarged when a total abdominal 
hysterectomy was necessary.  While gaining access to the 
area, surgeons noted an enterotomy on the small bowel and 
completed a repair.   The surgeons also resected bowel 
adhesions and removed a small portion of the bowel that 
appeared weak with minimal serosa.  Subsequent VA outpatient 
treatment records through February 2005 showed that the 
veteran was experiencing occasional abdominal pain due to 
gastric distress.  However, there were no diagnoses or 
treatment for any further gynecological disorders.  

The Board concludes that service connection for cervical 
cancer is not warranted because the disease first manifested 
not earlier than 2000, many years after service, and was not 
related to any aspect of service.  Furthermore, a successful 
hysterectomy eliminated the cancer site with no diagnosed 
residual gynecological disorders.  In 1982, concurrent with 
surgery for a left ectopic pregnancy and left salpingectomy, 
examination of the uterus showed no dysplasia.  The surgery 
was successful with no indications of infection or other 
abnormalities.  Exploratory surgery in 1991 was performed to 
identify the cause for infertility, also with no 
complications, infections, or uterine abnormalities.  
Dysplasia and subsequent cancerous cells were not identified 
until pathologic testing in 2000.  A physician determined 
that the cause was exposure to human papilloma virus.  There 
is no evidence that surgery prior to 2001 released any toxins 
to the veteran's system.  The veteran's hysterectomy was 
successful, and there is no longer a site for further uterine 
cancer.  Since then, all complaints of abdominal pain have 
been associated with gastric system distress.  There is no 
competent medical opinion of record that relates the 
veteran's cervical cancer to her service or to any disease, 
injury, or medical procedure incurred in or aggravated during 
her service.  The evidence does not show that any malignant 
tumor manifested within one year following her separation 
from service.

The weight of the credible evidence demonstrates that the 
veteran does not currently have cervical cancer and that her 
prior disease first manifested many years after service and 
was not related to any aspect of service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Foot Disability 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Bilateral acquired flatfoot warrants a 30 percent rating if 
the condition is severe with objective evidence of marked 
deformity such as pronation or abduction, pain on 
manipulation and use, accentuated indications of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
warranted if the condition is pronounced with pronounced 
pronation, extreme tenderness of plantar surfaces, marked 
inward displacement, and severe spasm of the Achilles tendon 
on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, DC 5276.  

Service medical records showed that the veteran underwent 
surgery at military facilities on the right foot in June 1985 
and on the left foot in January 1991, both to correct painful 
bunion and hammertoe conditions.  In August 1992, the veteran 
was granted service connection and a 30 percent rating for 
bilateral foot disabilities including degenerative joint 
disease of the right first digit metatarsophangeal joint 
(MPJ). 

In May 2004, the veteran underwent additional surgery at VA 
facilities on the left foot to correct disorders of the first 
MPJ, an abducted hallux, and a declonated third metatarsal.  
The surgery included the insertion of two metal screws. VA 
outpatient follow-up examinations in October 2004 showed that 
the veteran had returned to work at the post office but 
continued to experience pain while walking and working.  The 
veteran used a cane and orthopedic shoes.  An examiner noted 
that she had good potential for rehabilitative treatment, and 
she participated in a course of physical therapy from January 
2005 to May 2005 with some improvement.  However, she 
continued to experience pain when walking and standing for 
long periods but had some relief with medication. 

In April 2005, a VA examiner noted that the veteran did not 
experience pain overnight, but that she was only able to walk 
about a half mile or stand for one to two hours before having 
to sit due to pain. She used ambulators, shoe inserts, and a 
cane but no braces.  The examiner noted no edema, 
instability, or weakness but did note callosities and 
tenderness with pressure.  The veteran had normal posture and 
no abnormal shoe wear pattern but her gait was limited by 
pain.  Supination and pronation were normal with no hammer 
toes, hallux valgus, or high arch or clawfoot deformities.  
The examiner noted some limitation of motion of the first MPJ 
of the left foot and 5 to 10 degrees eversion of the Achilles 
tendon, not correctable by manipulation.  However, he did not 
note any Achilles tendon spasms. 
A June 2005 X-ray of the left foot showed a healed metatarsal 
osteotomy with first MPJ osteoarthritis.  

In August 2005, a VA examiner noted that the veteran 
continued to experience pain while walking and standing, that 
her ambulators were too tight, and that the orthotics were 
not effective at relief of pain.  The examiner ordered new 
appliances and suggested additional surgery.  In November 
2005, a VA examiner noted the veteran's reports of some 
improvement but that her left first MPJ had become painful 
again after she had worn high heeled shoes.  The examiner 
ordered additional modified appliances.  

The Board concludes that a rating higher than 30 percent for 
a bilateral foot disability is not warranted.  Medical 
evidence shows that some foot deformities have been corrected 
by surgery but that the veteran continued to experience 
tenderness, callosities, pain, and fatigue on walking or 
standing for long periods.  It is not clear whether her pain 
is caused by an uncorrected deformity, by some 
osteoarthritis, or by a combination of factors.  However, the 
veteran retains a higher rating under Diagnostic Code 5276 
for acquired flatfoot than under Diagnostic Code 5003 for 
arthritis.  The Board concludes that the rating for flatfoot 
recognizes the effects of pain and fatigue resulting from the 
deformities and arthritis.  A higher rating is not warranted 
because there is no marked pronation, displacement, Achilles 
tendon spasms, and because orthotics and medication provide 
some support and relief.  The veteran is able to continue 
work in a job that requires some walking and standing, and 
she is able to occasionally use non-orthotic footwear.  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral foot disability does not warrant 
a rating greater than 30 percent.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for cervical cancer is denied. 

An increased rating greater than 30 percent for a bilateral 
foot disability is denied. 

REMAND

In the opinion of the Board, additional development of the 
claim for a compensable rating for a laparotomy scar is 
necessary. 

In October 2005, the veteran stated that she experienced 
interrupted sleep and disruption of work from intense itching 
at the site of her laparotomy scar.  A recent, specific 
examination of the scar has not been conducted and is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4) 
(2006).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of her laparotomy scar by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's laparotomy scar under 
the criteria provided in 38 C.F.R. 
§ 4.118 including observations of  scar 
location and area, length and width, and 
whether the scar is superficial, deep, 
adherent to underlying soft tissue, 
painful on examination, or causes a 
limitation of motion.  

2.  Then, readjudicate the claim for a 
compensable rating for a laparotomy scar.  
If the decision remains adverse to the 
veteran, provide the veteran and her 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


